UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. Semi-Annual Report Morgan Dempsey Small/Micro Cap Value Fund February 28, 2011 Investment Adviser Morgan Dempsey Capital Management, LLC 309 North Water Street Suite 510 Milwaukee, Wisconsin 53202 Phone: 877-642-7227 Table of Contents EXPENSE EXAMPLE 3 INVESTMENT HIGHLIGHTS 5 SCHEDULE OF INVESTMENTS 7 STATEMENT OF ASSETS AND LIABILITIES 11 STATEMENT OF OPERATIONS 12 STATEMENT OF CHANGES IN NET ASSETS 13 FINANCIAL HIGHLIGHTS 14 NOTES TO FINANCIAL STATEMENTS 15 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 20 NOTICE OF PRIVACY POLICY & PRACTICES 23 ADDITIONAL INFORMATION 24 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11 – 2/28/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 90 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 2/28/11 1/1/11 – 2/28/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 59/365 to reflect the period from January 1, 2011 through February 28, 2011. 4 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. To achieve its investment objective, the Fund intends to invest in companies with micro- and small-size market capitalizations (“micro-cap” and “small-cap” companies).The Fund currently defines micro-cap companies as companies with market capitalizations between $30 million and $500 million and small-cap companies as companies with market capitalizations between $500 million and $3 billion.Under normal market conditions, at least 80% of the Fund’s net assets, plus the amount of any borrowings for investment purposes, will be invested in common stocks and other equity securities of micro-cap and small-cap companies.The Fund’s allocation of portfolio holdings as of February 28, 2011 is shown below. Allocation of Portfolio Holdings % of Investments Continued 5 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 28, 2011 Morgan Dempsey Small/Micro Cap Russell 2000 Value Fund Value Index Since Inception (12/31/10) 3.90% 5.13% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-642-7227. The Fund imposes a 2.00% redemption fee on shares held less than ninety days.Performance quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 2000 Value Index is an unmanaged index of those Russell 2000 companies chosen for their value orientation. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 6 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments February 28, 2011 (Unaudited) Shares Value COMMON STOCKS – 98.83% Accommodation – 1.82% Marcus Corp. $ Monarch Casino & Resort, Inc. (a) Animal Production – 1.15% Cal Maine Foods, Inc. Chemical Manufacturing – 8.37% Aptargroup, Inc. Balchem Corp. CARBO Ceramics, Inc. 40 KMG Chemicals, Inc. Zep, Inc. Clothing and Clothing Accessories Stores – 7.39% Buckle, Inc. 35 JOS A Bank Clothiers, Inc. (a) Computer and Electronic Product Manufacturing – 8.64% Atrion Corp. 20 Badger Meter, Inc. 70 Bio-Rad Laboratories, Inc. (a) 25 Cabot Microelectronics Corp. (a) 90 Cubic Corp. Espey Manufacturing & Electronics Corp. Koss Corp. Lakeland Industries, Inc. (a) LSI Industries, Inc. MKS Instruments, Inc. Credit Intermediation and Related Activities – 1.72% First of Long Island Corp. Orrstown Financial Services, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 7.03% Herley Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Electrical Equipment, Appliance, and Component Manufacturing – 7.03% (Continued) National Presto Industries, Inc. $ Powell Industries, Inc. (a) Fabricated Metal Product Manufacturing – 4.63% CPI Aerostructures, Inc. (a) Lincoln Electronic Holdings, Inc. 30 LS Starrett Co. Sturm Ruger & Co., Inc. Synalloy Corp. Food and Beverage Stores – 3.37% Ruddick Corp. Weis Markets, Inc. Food Manufacturing – 6.81% Flowers Foods, Inc. J & J Snack Foods Corp. Sanderson Farms, Inc. 85 Tootsie Roll Industries, Inc. 50 Heavy and Civil Engineering Construction – 3.77% Granite Construction, Inc. Insurance Carriers and Related Activities – 1.32% Erie Indemnity Co. 60 United Fire & Casualty Co. 70 Leather and Allied Product Manufacturing – 1.08% Lacrosse Footwear, Inc. Machinery Manufacturing – 18.20% Ballantyne Strong, Inc. (a) Columbus McKinnon Corp. (a) 95 Dril-Quip, Inc. (a) 95 Gorman-Rupp Co. Graham Corp. Gulf Island Fabrication, Inc. The accompanying notes are an integral part of these financial statements. 8 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Machinery Manufacturing – 18.20% (Continued) Gulfmark Offshore, Inc. (a) $ Hardinge, Inc. Key Technology, Inc. (a) Lufkin Industries, Inc. Mfri, Inc. (a) SIFCO Industries, Inc. Management of Companies and Enterprises – 0.41% Bar Harbor Bankshares 60 Merchant Wholesalers, Nondurable Goods – 1.17% Hawkins, Inc. Miscellaneous Manufacturing – 6.38% ICU Medical, Inc. (a) 85 Merit Medical Systems, Inc. (a) Mine Safety Appliances Co. Utah Medical Products, Inc. Nonmetallic Mineral Product Manufacturing – 2.24% Apogee Enterprises, Inc. Eagle Materials, Inc. Oil and Gas Extraction – 1.88% Unit Corp. (a) Plastics and Rubber Products Manufacturing – 1.16% Span-America Medical Systems, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.54% Duff & Phelps Corp. 95 KBW, Inc. 75 Knight Capital Group, Inc. (a) Value Line, Inc. 55 Sporting Goods, Hobby, Book, and Music Stores – 0.57% Cabelas, Inc. (a) 90 The accompanying notes are an integral part of these financial statements. 9 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Support Activities for Mining – 0.88% Dawson Geophysical Co. (a) 75 $ Transportation Equipment Manufacturing – 5.02% Astec Industries, Inc. (a) LB Foster Co. (a) Sun Hydraulics Corp. Truck Transportation – 1.50% Marten Transport Ltd. Werner Enterprises, Inc. Water Transportation – 0.78% Kirby Corp. (a) 60 TOTAL COMMON STOCKS (Cost $402,738) Principal Amount SHORT-TERM INVESTMENTS – 1.38% Money Market Funds – 1.38% First American Prime Obligations Fund $ TOTAL SHORT-TERM INVESTMENTS (Cost $5,913) TOTAL INVESTMENTS (Cost $408,651) – 100.21% Liabilities in Excess of Other Assets – (0.21)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 10 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Assets and Liabilities February 28, 2011 (Unaudited) Assets Investments, at value (cost $408,651) $ Dividends and interest receivable Receivable from Adviser Total Assets Liabilities Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within ninety days of purchase. The accompanying notes are an integral part of these financial statements. 11 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Operations For the Period Ended February 28, 2011(1) (Unaudited) Investment Income Dividend income $ Interest income 4 Total Investment Income Expenses Audit and tax fees Administration fees Transfer agent fees and expenses Fund accounting fees Reports to shareholders Chief Compliance Officer fees and expenses Custody fees Legal fees Federal and state registration fees Trustees’ fees and related expenses Advisory fees Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 3) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized loss from investments ) Change in net unrealized appreciation from investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on December 31, 2010. The accompanying notes are an integral part of these financial statements. 12 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Changes in Net Assets Period Ended February 28, 2011(1) (Unaudited) From Operations Net investment loss $ ) Net realized loss from investments ) Change in net unrealized appreciation from investments Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed(2) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Loss $ ) The Fund commenced operations on December 31, 2010. Net of redemption fees. The accompanying notes are an integral part of these financial statements. 13 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2011(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(4) )% After waiver and expense reimbursement(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 31, 2010. Per share net investment loss has been calculated using the daily average shares outstanding method. Not annualized. Annualized. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 14 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements February 28, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on April 30, 2010 and commenced operations on December 31, 2010. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Morgan Dempsey Capital Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. 15 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements (Continued) February 28, 2011 (Unaudited) When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical securities. • Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
